Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 5 March 1786
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



Paris, March 5, 1786

I have endeavored to obtain a final order for the American prisoners at Roscoff. I was promised one for the discharge of their persons… .  Having waited two days without receiving it, I am obliged to set out on my journey tomorrow morning. … I therefore leave instructions with Mr. Short, my Secretary here, as soon as the order for the discharge comes here, to forward it to the prisoners under the cover of your address. When they are discharged I will still beg the favor of you to furnish them some little matter of cash to subsist them until they can find some opportunity of departure. I suppose a guinea a piece or some such matter will suffice… . I return you many thanks for your kind services to these distressed people.
